Title: To James Madison from James Leander Cathcart, 20 February 1808
From: Cathcart, James Leander
To: Madison, James



Sir,
Madeira 20th. Febry. 1808.

By the Mail in 7 days from England, we were Yesterday informed that a general Embargo had taken place in the United States.  Consequently we feel very much interested until we are informed of the Result of the pending negotiation with Great Britain, which every class of People on this Island with great reason wishes may terminate amicably, for in the event of a War of any length they must Starve.  Since my last nothing has intervened worthy Relation.  Should any change of Importance take place you shall be duly informed.  Enclosed are Dispatches Just receivd from Mr. Jarvis at Lisbon, which probably may be of some Importance.
I have never been able to procure my Exequator from Lisbon, & consequently have executed the Functions of My Office by the Courtesy of the Governor.  I am in the same Situation since the British has taken Possession of this Island, and therefore request that I may receive a new Commission as soon as possible, and that a Copy thereof may be forwarded to Our Minister at London, in order to procure my Exequator at least as soon as Our differences are terminated with that Nation.  I have the honor to Continue With the highest Respect & Esteem Sir Your Obedt. Servt.

James Leander Cathcart

